DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 04/01/2021.
Claims 1-30 are pending of which claims 1, 15 and 29-30 are the base independent claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Further, the amended limitations are in fact taught by 

Applicant's arguments filed 04/01/2021 have been fully considered but they are not persuasive. 

Regarding claim 1, the applicant alleged that the combined system of “Oketani’527, Chou’646 and Gang’146”fails to show or merely suggest “determining a beamforming configuration for communicating with a user equipment (UE) using aggregated transmission intervals, wherein the beamforming configuration comprises multiple beamformed channels” as recited by applicant on page “9 of 13”.
In response, the examiner respectfully disagrees because in this case, the combined system of “Oketani’527, Chou’646 and Gang’146” explicitly teaches the above limitation.
Oketani’527 teaches see para.0309, which discusses beamforming configuration information is information to be transmitted from the source base station to the terminal apparatus as UE,  thus determining beamforming configuration for communicating with a user equipment UE since the discusses beamforming configuration information is information…for the terminal/UE, see  (i.e. determining a beamforming configuration for communicating with a user equipment (UE)), see para.0217, which discusses beamforming configuration includes beam resource information indicating radio resources for respective beams…, where, as shown in fig.6, the radio resource is the time resource for each time, see fig.9 & para.0189, which discusses time slot(s) is/are an access radio resource(s) , thus aggregated transmission intervals/time (i.e. using aggregated transmission intervals). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., It is well known in literature that slot aggregation (a.k.a. aggregated slots) is a particular method of transmission wherein an initial transmission of a packet (e.g., PDSCH, PUSCH) is followed by automatic repetition of the same packet in consecutive slots. Slot aggregation is different from “default” transmission which an entity would initially transmit only an initial transmission of a packet but then may follow up with a repetition if there is an indication that the initial transmission failed, e.g., expiry of a timer, NACK, etc. That is, there is no automatic repetition of the same packet in consecutive slots in a “default” ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner appreciates the Applicant’s effort to further define what is well-known or not. However, without including the above features in the claimed invention, these limitations from the specification are not read into the claims.  Thus, the Examiner would like to suggest to the Applicant to include them in the claimed invention so that  aggregated time slots is clearly linked to “automatic repetition of the same packet in consecutive slots” as argued.
It is shown above that Oketani’52 teaches, see para.0136 & see fig.6 & 9, time slots in which reference signals are transmitted, thus the [same] reference signals are transmitted over group/aggregated slots. Also, Gang’146 teaches see para.0066, which discusses gNodeB may use one DCI to trigger a PUSH transmission using multiple slots. In this example,  UE transmit the same TBs in each slot as aggregated transmission interval with same or different RVs, thus, same size, see para.0032, which discusses TRP or UE transmits different RV codewords for the transport block (TB)…on distinctive time-frequency radio 

Regarding claims 15 and 29-30, the same argument as claim 1 is also applied to claims 15 and 29-30 since claims 15 and 29-30 recited similar features as claim 1.
Regarding claims 2-14 and 16-28, the same argument as at least independent claim 1 is also applied to claims 2-14 and 16-28 since claims 2-14 and 16-28 are each depend either directly or indirectly from the at least independent claim 1 as discussed above.
In view of the above, it is clear the previously cited prior arts still disclose the applicant claim invention as set detailed in the rejection below.
Allowable Subject Matter
Claims 8, 14, 22 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
wherein the specified slot is selected based on at least one of a modulation and coding scheme of the specified slot and a location of the specified slot within the aggregated transmission intervals, wherein the transport block size or the basic graph for each of the aggregated transmission intervals is based on at least one of the modulation and coding scheme of the specified slot and a number of resource elements in the specified slot”, as substantially described in independent claim(s) 8, 22.  These limitations, in combination with the remaining limitations of claim(s) 8, 22, are not taught nor suggested by the prior art of record.
The prior art of record fails to teach “wherein signaling the RV for the aggregated transmission intervals includes a first signaling comprising a list of candidate RV sequences and a second signaling indicating one candidate from among the list of candidate RV sequences, wherein the RV for the aggregated transmission intervals indicates an RV for a first slot, and wherein a location on a circular buffer for other transmission intervals of the aggregated transmission intervals is based on the location at which a prior slot ends”, as substantially described in independent claim(s) 14 and 28.  These limitations, in combination with the remaining limitations of claim(s) 14 and 28, are not taught nor suggested by the prior art of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-11, 13, 15-16, 19-20, 23-25, 27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oketani et al (US 2019/0166527) in view of Chou (US 2018/0343646) and further in view of Gang et al (WO 2018/075146).
Regarding claim 1 and 29, Oketani’527 discloses a method of wireless communication at a base station (see fig.2, which shows base station with storage memory and processing unit/processor), comprising: 
determining a beamforming configuration for communicating with a user equipment (UE) (see para.0309, which discusses beamforming configuration information is information to be transmitted from the source base station to the terminal apparatus as UE,  thus determining beamforming configuration for communicating with a user equipment UE since the discusses beamforming configuration information is information…for the terminal/UE )using aggregated transmission intervals(see para.0217, which discusses beamforming configuration includes beam resource information indicating radio resources for respective beams…, where, as shown in fig.6, the radio resource is the time resource for each time, see fig.9 & para.0189, which discusses time slot is an access radio resource , thus aggregated transmission intervals/time slots), wherein the aggregated transmission intervals comprise aggregated slots or aggregated mini-slots (see fig.6 & see fig.9, which shows aggregated [group]time slots for transmitting reference signals, see para.0135, which discusses radio resource is a time resource, see para.0136, which discusses the [same] reference transmitted  over sixteen slots (time slots time#0 to #15)); 
indicating the beamforming configuration to the UE(see para.0212, which discusses the base station 200 transmit the beamforming configuration to the terminal apparatus 300 as UE, thus indicating); and
communicating with the UE across the aggregated transmission intervals based on the beamforming configuration(see para.0213, which discusses terminal communicating by receiving reference signals transmitted by the base station using beamforming based on the beamforming configuration information, see para.0217, which discusses beamforming configuration includes beam resource information indicating/using radio resources for respective beams for transmitting the reference signals…, where, as shown in fig.6, the radio resource is the time resource for each time, thus using aggregated transmission intervals/radio resources, each is time resource). 
As discussed above, although Oketani’527 discloses terminal UE to receive beamforming configuration for communicating using aggregated intervals/resources with time slots (see fig.6, see para.0212-0217) , Oketani’527 does not explicitly show the use of “the beamforming configuration comprises multiple beamformed channels” as required by present claimed invention.  However, including “the beamforming configuration comprises multiple beamformed channels” would have been obvious to one having ordinary skill in the art as evidenced by Chou’646.  
In particular, in the same field of endeavor, Chou’646 teaches the use of the beamforming configuration comprises multiple beamformed channels(see para.0046, which discusses beamforming configuration message may include the allocated bands as multiple beamformed channels, the allocated time slots as transmission time intervals and related MIMO parameters, where the beamforming configuration message received at the UE from RRH for communication with the RRH, see para.0031, which discusses band as channel).
In view of the above, having the system of Oketani’527 and then given the well-established teaching of Chou’646, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Oketani’527 to include “beamforming configuration comprises multiple beamformed channels” as taught by Chou’646, since Chou’646 stated in para.0007+ that such a modification would provide CP signaling and UP content without the deployment of network operators (e.g., macro eNBs), and provide a consistent access mechanism for standalone and non-standalone operations of RRHs.
As discussed above, although the combination of Oketani’527 and Chou’646 discloses terminal UE to receive beamforming configuration for communicating using aggregated intervals/resources with time slots (Oketani’527, see fig.6, see para.0212-0217), the combination of Oketani’527 and Chou’646 does not explicitly show the use of “wherein communicating with the UE comprises transmitting or receiving a transport block to or from the UE across the aggregated intervals” as required by present claimed invention.  However, including “wherein communicating with the UE comprises transmitting or receiving a transport block to or from the UE across the aggregated intervals” would have been obvious to one having ordinary skill in the art as evidenced by Gang’146.  
In particular, in the same field of endeavor, Gang’146 teaches the use of wherein communicating with the UE comprises transmitting or receiving a transport block to or from the UE across the aggregated intervals (see para.0066, which discusses gNodeB may use one DCI to trigger a PUSH transmission using multiple slots. In this example,  UE transmit the same TBs in each slot as aggregated transmission interval with same or different RVs, thus, same size, see para.0032, which discusses TRP or UE transmits different RV codewords for the transport block (TB)…on distinctive time-frequency radio resource as aggregated transmission interval).
In view of the above, having the combined system of Oketani’527 and Chou’646 and then given the well-established teaching of Gang’146, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Oketani’527 and Chou’646 to include “wherein communicating with the UE comprises transmitting or receiving a transport block to or from the UE across the aggregated intervals” as taught by Gang’146, since Gang’146 stated in para.0037+ that such a modification would lead to increased coverage and robustness in both the DL and UL.
see fig.6, see para.0212-0217), the combination of Oketani’527 and Chou’646 does not explicitly show the use of “transmitting or receiving a transport block to or from the UE across the aggregated transmission intervals, wherein the transport block is transmitted or received on a different beamformed channel in each of the aggregated transmission intervals” as required by present claimed invention.  However, including “transmitting or receiving a transport block to or from the UE across the aggregated transmission intervals, wherein the transport block is transmitted or received on a different beamformed channel in each of the aggregated transmission intervals” would have been obvious to one having ordinary skill in the art as evidenced by Gang’146.  
In particular, in the same field of endeavor, Gang’146 teaches the use of the transmitting or receiving a transport block to or from the UE across the aggregated transmission intervals (see para.0066, which discusses UE may transmit transport block(s) TBs in each slot as aggregated transmission intervals), wherein the transport block is transmitted or received (see para.0066, which discusses UE may transmit transport block(s) TBs in each slot as aggregated transmission intervals with the same or different RVs) on a different see para.0032, which discusses beamforming may be used in transmission and  modulation of symbols of different RV codeword beamformed with different beams may be transmitted on distinctive time-frequency radio resource as aggregated transmission intervals, where TRP or UE transmits different RVs codeword for the TB).
In view of the above, having the combined system of Oketani’527 and Chou’646 and then given the well-established teaching of Gang’146, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Oketani’527 and Chou’646 to include “transmitting or receiving a transport block to or from the UE across the aggregated transmission intervals, wherein the transport block is transmitted or received on a different beamformed channel in each of the aggregated transmission intervals” as taught by Gang’146, since Gang’146 stated in para.0037+ that such a modification would lead to increased coverage and robustness in both the DL and UL.
Regarding claim 5 and 19, As discussed above, although the combination of Oketani’527 and Chou’646 discloses terminal UE to receive beamforming configuration for communicating using aggregated intervals/resources with time see fig.6, see para.0212-0217), the combination of Oketani’527 and Chou’646 does not explicitly show the use of “a payload for a transport block is communicated in each of the aggregated transmission intervals” as required by present claimed invention.  However, including “a payload for a transport block is communicated in each of the aggregated transmission intervals” would have been obvious to one having ordinary skill in the art as evidenced by Gang’146.  
In particular, in the same field of endeavor, Gang’146 teaches the use of a payload(see para.0037, which discusses different redundancy version codeword encoded from a common payload  may be transmitted over a set of multiple beams) for a transport block is communicated in each of the aggregated transmission intervals (see para.0032, which discusses TRP or UE transmits different RV codewords for the transport block (TB)…on distinctive time-frequency radio resource as aggregated transmission interval, see para.0066, which discusses UE transmit the same TBs in each slot as aggregated transmission interval with same or different RVs).
In view of the above, having the combined system of Oketani’527 and Chou’646 and then given the well-established teaching of Gang’146, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Oketani’527 and 
Regarding claim 6 and 20, As discussed above, although the combination of Oketani’527 and Chou’646 discloses terminal UE to receive beamforming configuration for communicating using aggregated intervals/resources with time slots (Oketani’527, see fig.6, see para.0212-0217), the combination of Oketani’527 and Chou’646 does not explicitly show the use of “wherein each of the aggregated transmission intervals comprises a same transport block size” as required by present claimed invention.  However, including “wherein each of the aggregated transmission intervals comprises a same transport block size” would have been obvious to one having ordinary skill in the art as evidenced by Gang’146.  
In particular, in the same field of endeavor, Gang’146 teaches the use of wherein each of the aggregated transmission intervals comprises a same transport block size (see para.0066, which discusses UE transmit the same TBs in each slot as aggregated transmission interval with same or different RVs, thus, same size, see para.0032, which discusses TRP or UE transmits different RV codewords for the transport block (TB)…on distinctive time-frequency radio resource as aggregated transmission interval).
In view of the above, having the combined system of Oketani’527 and Chou’646 and then given the well-established teaching of Gang’146, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Oketani’527 and Chou’646 to include “wherein each of the aggregated transmission intervals comprises a same transport block size” as taught by Gang’146, since Gang’146 stated in para.0037+ that such a modification would lead to increased coverage and robustness in both the DL and UL.
Regarding claim 9 and 23, As discussed above, although the combination of Oketani’527 and Chou’646 discloses terminal UE to receive beamforming configuration for communicating using aggregated intervals/resources with time slots (Oketani’527, see fig.6, see para.0212-0217), the combination of Oketani’527 and Chou’646 does not explicitly show the use of “wherein the transport block size or a basic graph is determined based on one or more parameters of the aggregated transmission intervals” as required by present claimed invention.  However, including “wherein the transport block size or a basic graph is determined based on one or more parameters of the aggregated 
In particular, in the same field of endeavor, Gang’146 teaches the use of wherein the transport block size or a basic graph is determined based on one or more parameters of the aggregated transmission intervals (see para.0066, which discusses UE transmit the same TBs in each slot as aggregated transmission interval with same or different RVs, thus, same size, see para.0032, which discusses TRP or UE transmits different RV codewords for the transport block (TB)…on distinctive time-frequency radio resource as aggregated transmission interval, see para.0045, which discusses one of the parameter of slot/mini-slot).
In view of the above, having the combined system of Oketani’527 and Chou’646 and then given the well-established teaching of Gang’146, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Oketani’527 and Chou’646 to include “wherein the transport block size or a basic graph is determined based on one or more parameters of the aggregated transmission intervals” as taught by Gang’146, since Gang’146 stated in para.0037+ that such a 
Regarding claim 10 and 24, As discussed above, although the combination of Oketani’527 and Chou’646 discloses terminal UE to receive beamforming configuration for communicating using aggregated intervals/resources with time slots (Oketani’527, see fig.6, see para.0212-0217), the combination of Oketani’527 and Chou’646 does not explicitly show the use of “wherein the one or more parameters of the aggregated transmission intervals comprise an amount of resource elements in the aggregated transmission intervals” as required by present claimed invention.  However, including “wherein the one or more parameters of the aggregated transmission intervals comprise an amount of resource elements in the aggregated transmission intervals” would have been obvious to one having ordinary skill in the art as evidenced by Gang’146.  
In particular, in the same field of endeavor, Gang’146 teaches the use of wherein the one or more parameters of the aggregated transmission intervals comprise an amount of resource elements in the aggregated transmission intervals (see para.0066, which discusses UE transmit the same TBs in each slot as aggregated transmission interval with same or different RVs, thus, same size, see para.0032, which discusses TRP or UE transmits different RV codewords for the transport block (TB)…on distinctive time-frequency radio resource as aggregated transmission interval, see para.0045, which discusses one of the parameter of slot/mini-slot, see para.0032, transmitted on a same or distinctive time-frequency radio resource, thus amount/resource, see fig.8, see para.0081, which discusses time-frequency unit in a resource grid is denoted as a resource element).
In view of the above, having the combined system of Oketani’527 and Chou’646 and then given the well-established teaching of Gang’146, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Oketani’527 and Chou’646 to include “wherein the one or more parameters of the aggregated transmission intervals comprise an amount of resource elements in the aggregated transmission intervals” as taught by Gang’146, since Gang’146 stated in para.0037+ that such a modification would lead to increased coverage and robustness in both the DL and UL.
Regarding claim 11 and 25, As discussed above, although the combination of Oketani’527 and Chou’646 discloses terminal UE to receive beamforming configuration for communicating using aggregated intervals/resources with time slots (Oketani’527, see fig.6, see para.0212-0217), the combination of 
In particular, in the same field of endeavor, Gang’146 teaches the use of the transport block is communicated in each of the aggregated transmission intervals based on a same basic graph (see para.0066, which discusses UE transmit the same TBs in each slot as aggregated transmission interval with same or different RVs, thus, same size/same basic graph, see para.0032, which discusses TRP or UE transmits different RV codewords for the transport block (TB)…on distinctive time-frequency radio resource as aggregated transmission interval, see para.0045, which discusses one of the parameter of slot/mini-slot, see para.0032, transmitted on a same or distinctive time-frequency radio resource, thus amount/resource, see fig.8, see para.0081).
In view of the above, having the combined system of Oketani’527 and Chou’646 and then given the well-established teaching of Gang’146, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Oketani’527 and Chou’646 to include “a payload for a transport block is communicated in each of the aggregated transmission intervals” as taught by Gang’146, since Gang’146 stated in para.0037+ that such a modification would lead to increased coverage and robustness in both the DL and UL.
Regarding claim 13 and 27, As discussed above, although the combination of Oketani’527 and Chou’646 discloses terminal UE to receive beamforming configuration for communicating using aggregated intervals/resources with time slots (Oketani’527, see fig.6, see para.0212-0217), the combination of Oketani’527 and Chou’646 does not explicitly show the use of “signaling a redundancy version (RV) for the aggregated transmission intervals” as required by present claimed invention.  However, including “signaling a redundancy version (RV) for the aggregated transmission intervals” would have been obvious to one having ordinary skill in the art as evidenced by Gang’146.  
In particular, in the same field of endeavor, Gang’146 teaches the use of the signaling a redundancy version (RV) for the aggregated transmission intervals (see para.0066, which discusses UE transmit the same TBs in each slot as aggregated transmission interval with same or different RVs, thus, same size/same basic graph, see para.0032, which discusses TRP or UE transmits different RV codewords for the transport block (TB)…on distinctive time-frequency radio resource as aggregated transmission interval, see para.0045, which discusses one of the parameter of slot/mini-slot, see para.0032, transmitted on a same or distinctive time-frequency radio resource, thus amount/resource, see fig.8, see para.0081).
In view of the above, having the combined system of Oketani’527 and Chou’646 and then given the well-established teaching of Gang’146, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Oketani’527 and Chou’646 to include “signaling a redundancy version (RV) for the aggregated transmission intervals” as taught by Gang’146, since Gang’146 stated in para.0037+ that such a modification would lead to increased coverage and robustness in both the DL and UL.
Regarding claims 15 and 30, Oketani’527 discloses method of wireless communication at a user equipment (UE) (see fig.4, which shows terminal with storage unit memory 320 and processing unit 330), comprising: 
receiving an indication of a beamforming configuration from a base station(see para.0212, which discusses the base station 200 transmit the beamforming configuration to the terminal apparatus 300 as UE, thus indicating) for communicating using aggregated transmission intervals(see para.0217, which discusses beamforming configuration includes beam resource information indicating radio resources for respective beams…, where, as shown in fig.6, the radio resource is the time resource for each time, thus aggregated transmission intervals/time slots), wherein the aggregated transmission intervals comprise aggregated slots or aggregated mini-slots (see fig.6 & see fig.9, which shows aggregated [group]time slots for transmitting reference signals, see para.0135, which discusses radio resource is a time resource, see para.0136, which discusses the [same] reference transmitted  over sixteen slots (time slots time#0 to #15)); 
identifying the beamforming configuration based on the indication(see para.0212, which discusses the base station 200 transmit the beamforming configuration to the terminal apparatus 300 as UE that receives the beamforming configuration, thus identifying); and 
communicating with the base station across the aggregated transmission intervals based on the beamforming configuration(see para.0213, which discusses terminal communicating by receiving reference signals transmitted by the base station using beamforming based on the beamforming configuration information, see para.0217, which discusses beamforming configuration includes beam resource information indicating/using radio resources for respective beams for transmitting the reference signals…, where, as shown in fig.6, the radio resource is the time resource for each time, thus using aggregated transmission intervals/radio resources, each is time resource). 
As discussed above, although Oketani’527 discloses terminal UE to receive beamforming configuration for communicating using aggregated intervals/resources with time slots (see fig.6, see para.0212-0217) , Oketani’527 does not explicitly show the use of “the beamforming configuration comprises multiple beamformed channels” as required by present claimed invention.  However, including “the beamforming configuration comprises multiple beamformed channels” would have been obvious to one having ordinary skill in the art as evidenced by Chou’646.  
In particular, in the same field of endeavor, Chou’646 teaches the use of the beamforming configuration comprises multiple beamformed channels(see para.0046, which discusses beamforming configuration message may include the allocated bands as multiple beamformed channels, the allocated time slots as transmission time intervals and related MIMO parameters, where the beamforming configuration message received at the UE from RRH for communication with the RRH, see para.0031, which discusses band as channel).
In view of the above, having the system of Oketani’527 and then given the well-established teaching of Chou’646, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Oketani’527 to include “beamforming configuration comprises multiple beamformed channels” as taught by Chou’646, since Chou’646 stated in para.0007+ that such a modification would provide CP signaling and UP content without the deployment of network operators (e.g., macro eNBs), and provide a consistent access mechanism for standalone and non-standalone operations of RRHs.
As discussed above, although the combination of Oketani’527 and Chou’646 discloses terminal UE to receive beamforming configuration for communicating using aggregated intervals/resources with time slots (Oketani’527, see fig.6, see para.0212-0217), the combination of Oketani’527 and Chou’646 does not explicitly show the use of “wherein communicating with the UE comprises transmitting or receiving a transport block to or from the UE across the aggregated intervals” as required by present claimed invention.  However, including “wherein communicating with the UE comprises transmitting or receiving a transport block to or from the UE across the aggregated intervals” would have been obvious to one having ordinary skill in the art as evidenced by Gang’146.  
In particular, in the same field of endeavor, Gang’146 teaches the use of wherein communicating with the UE comprises transmitting or receiving a transport block to or from the UE across the aggregated intervals (see para.0066, which discusses gNodeB may use one DCI to trigger a PUSH transmission using multiple slots. In this example,  UE transmit the same TBs in each slot as aggregated transmission interval with same or different RVs, thus, same size, see para.0032, which discusses TRP or UE transmits different RV codewords for the transport block (TB)…on distinctive time-frequency radio resource as aggregated transmission interval).
In view of the above, having the combined system of Oketani’527 and Chou’646 and then given the well-established teaching of Gang’146, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Oketani’527 and Chou’646 to include “wherein communicating with the UE comprises transmitting or receiving a transport block to or from the UE across the aggregated intervals.
Claims 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oketani et al (US 2019/0166527),  in view of Chou (US 2018/0343646),  in view of Gang et al (WO 2018/075146) and further in view of Davydov et al (US 2019/0045390) claiming benefit to and fully supported by provisionally-file 
No. 62/556,986, filed Sep. 11, 2017, and U.S. Provisional Patent Application No. 62/567,175, filed Oct. 2, 2017.
Regarding claims 7 and 21, As discussed above, although the combination of Oketani’527 and Chou’646 discloses terminal UE to receive beamforming configuration for communicating using aggregated intervals/resources with time slots (Oketani’527, see fig.6, see para.0212-0217), the combination of Oketani’527 and Chou’646 does not explicitly show the use of “the transport block size or a basic graph for each of the aggregated transmission intervals is determined based on [a configuration of a specified slot] of the aggregated transmission intervals” as required by present claimed invention.  However, including “the transport block size or a basic graph for each of the aggregated transmission intervals is determined based on [a configuration of a specified slot of ]the aggregated transmission intervals” would have been obvious to one having ordinary skill in the art as evidenced by Gang’146.  
due to or language, only one of them is being considered) a basic graph for each of the aggregated transmission intervals is determined based on [a configuration of a specified slot of] the aggregated transmission intervals(see para.0066, which discusses UE transmit the same TBs in each slot as aggregated transmission interval with same or different RVs, where the multi-slot based transmission can be configured by higher layer signaling, thus, same size,  see para.0041, see para.0032).
In view of the above, having the combined system of Oketani’527 and Chou’646 and then given the well-established teaching of Gang’146, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Oketani’527 and Chou’646 to include “a payload for a transport block is communicated in each of the aggregated transmission intervals” as taught by Gang’146, since Gang’146 stated in para.0037+ that such a modification would lead to increased coverage and robustness in both the DL and UL.
Regarding claim 7, As discussed above, although the combination of Oketani’527, Gang’146, Chou’646 discloses transport block size or (due to or language, only one of them is being considered) a basic graph for each of the see para.0066, which discusses UE transmit the same TBs in each slot as aggregated transmission interval with same or different RVs, where the multi-slot based transmission can be configured by higher layer signaling, thus, same size,  see para.0041, see para.0032), the combination of Oketani’527, Gang’146, Chou’646 does not explicitly show the use of “a configuration of a specified slot of” as required by present claimed invention.  However, including “a configuration of a specified slot of” would have been obvious to one having ordinary skill in the art as evidenced by Davydov’390.  
In particular, in the same field of endeavor, Davydov’390 teaches the use of a configuration of a specified slot of(see para.0051, which discusses the transport block can be determined based on a single/specified slot  of multiple/aggregated slots).
In view of the above, having the combined system of Oketani’527,  Chou’646 and Gang’146 and then given the well-established teaching of Gang’146, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Oketani’527,  Chou’646 and Gang’146 to include “a configuration of a specified slot of” as taught by Davydov’390, since Davydov’390 stated in .
Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oketani et al (US 2019/0166527) in view of Chou (US 2018/0343646) in view of Gang et al (WO 2018/075146) and further in view of Zhang et al (US 2019/0254120) claiming benefit to and fully supported by provisionally-file application number 62/631349, filed on Feb. 18, 2018.

Regarding claims 3 and 17, as discussed above, although the combination of Oketani’527 and Chou’646 discloses the MIMO beam-configuration includes the allocated bands, the allocated time slots(Chou’646, see para.0046), the combination of Oketani’527 and Chou’646 does not explicitly show the use of “each beamformed channel comprises a different Transmission Configuration Indication (TCI) state” as required by present claimed invention.  However, including “each beamformed channel comprises a different Transmission Configuration Indication (TCI) state” would have been obvious to one having ordinary skill in the art as evidenced by Zhang’120.  
In particular, in the same field of endeavor, Zhang’120 teaches the use of the each beamformed channel (see fig.7-10) comprises a different Transmission see fig.8-10, which shows each of PDCCH, for instance, 802-804, 820-822, 902-904 with different TCI, see para.0008-0011, which discusses the DCI include beamforming information…of physical control channel… and include TCI  state with the beam indication).
In view of the above, having the combined system of Oketani’527 and Chou’646 and then given the well-established teaching of Zhang’120, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Oketani’527 and Chou’646 to include “each beamformed channel comprises a different Transmission Configuration Indication (TCI) state” as taught by Zhang’120, since Zhang’120 stated in para.0006& para.0008+ that such a modification would improve wireless communication device mobility and reduce network traffic overhead.

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oketani et al (US 2019/0166527) in view of Chou (US 2018/0343646) in view of Gang et al (WO 2018/075146) and further in view of Stiring-Gallacher et al (US 2016/0353424).
see para.0046), the combination of Oketani’527 and Chou’646 does not explicitly show the use of “multiple modulation and coding schemes, wherein the multiple modulation and coding schemes are indicated to the UE with the beamforming configuration” as required by present claimed invention.  However, including “multiple modulation and coding schemes, wherein the multiple modulation and coding schemes are indicated to the UE with the beamforming configuration” would have been obvious to one having ordinary skill in the art as evidenced by Stiring-Gallacher’424.  
In particular, in the same field of endeavor, Stiring-Gallacher’424teaches the use of multiple modulation and coding schemes, wherein the multiple modulation and coding schemes are indicated to the UE with the beamforming configuration(see fig.14, which shows 1415-1425, see para.0074, which discusses MCS selection for UEs may be in accordance with a variety of selection criteria, which may include beamforming configuration group…, channel condition…, see para.0072, the eNB individually transmits different beamformed CSI-RS to permit the UEs to measure the channel for different receive beams, see para.0091, see fig.12 & see fig.18).
before the effective filling date of the claimed invention to modify the combined system of Oketani’527 and Chou’646 to include “multiple modulation and coding schemes, wherein the multiple modulation and coding schemes are indicated to the UE with the beamforming configuration” as taught by Stiring-Gallacher’424, since Stiring-Gallacher’424 stated in para.0007-0008+ that such a modification would provide lower complexity eNBs with reduced power consumption and lower cost can support more UEs.
Claims 12 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oketani et al (US 2019/0166527) in view of Chou (US 2018/0343646) in view of Gang et al (WO 2018/075146) and further in view of Hakola et al (US 2018/0294860).
Regarding claim 12 and 26, as discussed above, although the combination of Oketani’527 and Chou’646 discloses terminal UE to receive beamforming configuration for communicating using aggregated intervals/resources with time slots (see fig.6, see para.0212-0217), the combination of Oketani’527 and Chou’646 does not explicitly show the use of “indicating information to the UE to select a spatial filter for communicating on one of the multiple beamformed 
In particular, in the same field of endeavor, Hakola’860 teaches the use of indicating information to the UE to select a spatial filter for communicating on one of the multiple beamformed channels(see para.0077 & see para.0019, which discusses beamforming configuration may define/select spatial filtering for each beam, uplink/downlink timings).
In view of the above, having the combined system of Oketani’527 and Chou’646 and then given the well-established teaching of Hakola’860, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Oketani’527 and Chou’646 to include “indicating information to the UE to select a spatial filter for communicating on one of the multiple beamformed channels” as taught by Hakola’860, since Hakola’860 stated in para.0019+ that such a modification would provide spatial filter selectivity results in improvement compared with omnidirectional transmission/reception.
Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474